Citation Nr: 1231194	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-34 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from October 1963 to September 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In July 2008, the Board determined that new and material evidence had been submitted to reopen the claim of entitlement to service connection for PTSD.  The claim of entitlement to service connection for PTSD, on the merits, was remanded for additional development.  When this case was before the Board again in July 2011, it was again remanded for additional development.  It has since returned to the Board for further appellate action.

The Veteran contends that he has PTSD due to an in-service stressor.  The scope of a claim should be construed based on the reasonable expectations of a non-expert, self-represented claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).   In light of these considerations the Board finds that the Veteran's claim is a claim of entitlement to service connection for an acquired psychiatric disorder to include PTSD.  


FINDINGS OF FACT

The preponderance of the evidence is against finding that the Veteran has an acquired psychiatric disorder, to include PTSD, that is related to active military service or events therein; and there is no evidence of a compensably disabling psychosis within one year following discharge from active duty.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was not incurred in or aggravated by service, and a psychosis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303, 3.304(f), 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to notify & assist

The requirements of the Veterans Claims Assistance Act of 2000 have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in correspondence dated in July 2005 and March 2006 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The March 2006 letter provided information regarding how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in July 2012.

VA fulfilled its duty to assist the claimant in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, providing VA examinations.  Pursuant to the Board's July 2011 remand, additional private treatment records and Social Security Administration records were obtained, and the Veteran was afforded a VA examination for opinion on the etiology of the claimed disability.  There is no evidence that any VA error in notifying or assisting the appellant reasonably affects the fairness of this adjudication.  Indeed, the appellant has not suggested that such an error, prejudicial or otherwise, exists.  Hence, the case is ready for adjudication.


II.  Analysis

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder-namely, PTSD-as he believes that this psychiatric disorder stemmed from his active duty service in Germany where he was subject to physical assaults and race riots.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for certain chronic diseases, including psychoses, if manifested to a compensable degree within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Notably, the regulations governing PTSD were amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010). Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a claimed stressor is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.  

In this case, the evidence of record does not show that the Veteran engaged in combat and his claimed stressor is not related to combat or fear of hostile military or terrorist activity.  Under the circumstances of this case, the amended regulation is not for application.  

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

In non-combat cases of PTSD involving an allegation of personal assault, more particularized requirements are established to verify whether the alleged stressor actually occurred.  Patton v. West, 12 Vet. App. 272, 278-80 (1999).  In this regard, evidence from sources other than the Veteran's service records may corroborate the appellant's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, mental health counseling centers, hospitals, or physicians; and/or statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is another type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to, a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred. 38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records do not reflect any complaint, finding, treatment, or diagnosis with respect to the claimed psychiatric disability.  There is a notation indicating that he went to the infirmary in November 1964, but there is no indication why he went to the infirmary. There were no abnormalities listed on the Veteran's August 1966 report of medical history or discharge examination.  In addition, a January 1975 reserve duty examination reflects no psychiatric abnormalities.

The Veteran's service personnel records reflect that he was stationed in Amberg, Germany from March 1964 to September 1966, where his military occupational specialties included gunner and loader.  He received a letter of appreciation in December 1965 for his duties as housemaster in the Amberg Service Club staff.  Otherwise, there was no indication of change in behavior or of physical assaults during his service.

Following the Veteran's discharge from service, a November 1986 private general medical examination reflects that the Veteran admitted to a lot of financial and work problems, but did not feel that he was really depressed.  While he did endorse some 2 a.m. awakenings, he denied crying spells or suicidal ideation.

A July 2002 VA depression screen was also negative.

A November 2003 report from Dr. L. of the Goldsboro Psychiatric Clinic reflects that the Veteran reported that he served in Germany, where his responsibilities included serving as a forward observer and patrolling the Czechoslovakian border.  He also reported assaults on soldier by other soldiers.  The examiner noted that the "risk of these assaults also provided additional stress."  The Veteran endorsed psychiatric symptoms including frequent intrusive thoughts, frequent nightmares, distress at exposure to triggers which remind him of past trauma, detachment from others, sleep disturbances, irritability and anger outbursts, and hypervigilance.  He also endorsed depressive symptoms including depressed mood and crying spells, as well as occasional auditory illusions or hallucinations.  After a mental status examination, the examiner diagnosed of PTSD, chronic, severe, as well as a history of alcohol abuse.

On March 2005 VA PTSD evaluation, the Veteran reported that he encountered difficulties with racial tension and got into many incidents while serving in Germany due to his race.  He equated his experiences to race riots.  He was part of a unit that guarded the border between Czechoslovakia and Germany to keep down insurgents and the possibilities of an invasion.  He shared that he was not often respected by white soldiers and the fighting escalated in their barracks.  The Veteran reported that he witnessed a significant fight where he knew a white solder got stabbed, but this incident was kept quiet.  He felt certain that this man died and he knew of fellow soldiers that were present during the incident.  In addition, the Veteran reported that he drank quite a bit, kept himself very fit, and went into fights with a kill or be killed attitude.  He learned not to trust anyone, to look over his shoulder repeatedly, stay with his own race, and be prepared to fight.  He reported that his life was threatened but he survived because he was able to defend himself and developed a "cocky attitude."  

Current symptoms included distressing recollections, nightmares, and significant psychological distress to trauma-related cues.  Other symptoms included difficulty sleeping, anger and irritability, hypervigilance, and exaggerated startle response.   He found that when he returned home from Germany and went to work, many civilians responded to him just like white solders in Germany, in that they reacted poorly to being told what to do by a black man.  This caused his symptoms to be severe for many years after his return.  He drank excessively to cope with his symptoms.  The physician performed a number of psychiatric diagnostic tests.  Results of the evaluation supported a primary diagnosis of military-related PTSD.  Major depressive disorder and alcohol abuse, in remission, were also diagnosed.  

A May 2005 psychological evaluation from the North Carolina Department of Health and Human Services, Disability Determination Services, reflects that the Veteran was seen for evaluation to aid in the determination of disability benefits.  He reported that he had PTSD and was a recovering alcoholic.  He also indicated that he developed PTSD secondary to race relations and riots in Germany during the Vietnam era.  He noted that he awoke at night ready to fight, and attributed his drinking behavior to war sequela.  The Veteran also endorsed symptoms of hyperarousal, including difficulty sleeping and irritability, and exaggerated startle response and hypervigilance.  Another current stressor was his wife's battle with ovarian cancer.  After a mental status examination, the examiner assigned diagnoses of PTSD, major depressive disorder, and polysubstance dependence.

A May 2005 Social Security Administration disability determination reflects that the Veteran had been in receipt of benefits since December 2004 with a primary diagnosis of peripheral vascular (arterial) disease and a secondary diagnosis of mood disorders.

A statement dated in July 2005 from the Veteran's friend, G.B., reflects that he served with the Veteran in Germany.  He noted that there were many race-related arguments that resulted in physical contact in the barracks and service club.  He further reported that a few fights escalated and soldiers required first aid or other medical care as a result.  He witnessed that the Veteran had a black eye on one occasion.  When he asked how it happened, the Veteran stated that he slipped during a race-related altercation.

In a January 2006 statement, the Veteran reported that he was involved in several race-related incidents.  He noted that during one incident, he slipped and his head and became unconscious.  He said he went on sick call the day.  As a result he was reportedly always worried about other fights or attacks while in service.

A March 2007 VA mental health consult indicates the Veteran complained of increased irritability and depression since his wife's death from cancer in 2005.  He was last seen at VA for the 2003 PTSD evaluation.  He indicated that he was taking psychiatric medication, which he found had been helpful.  He still reported some symptoms of PTSD secondary to what he described as race riots and tensions during his service in Germany.  He witnessed and participated in many fights over race, one in which he was sure a white soldier was killed.  After a mental status examination, the examiner assigned an Axis I diagnosis of complicated bereavement.

On VA examination in April 2009, the Veteran described witnessing or being involved in several racially-motivated fights between caucasian and African American soldiers when he was stationed in Germany.  He reported that on one occasion, after he was drinking, he ducked to avoid being hit during a fight and fell to the floor.  He hit the side of his head and lost consciousness.  He woke up the next morning and went to the dispensary to receive treatment.  The Veteran did not report any incident of post-service traumatic events.  The Veteran also indicated that he started drinking alcohol heavily in the military and that he got into some fights as a result of his drinking.

The examiner determined that, as the Veteran did not feel his life was in danger and did not react with intense fear, helplessness, or horror, the claimed stressors involving the fights did not meet the DSM-IV stressor criterion.  The examiner also noted that the Veteran described occasional memories of these events but no other PTSD symptoms.  

After eliciting a complete history from the Veteran and performing a mental status examination, the examiner assigned an Axis I diagnosis of alcohol dependence.  He indicated that the Veteran developed tolerance to alcohol, but there have been persistent unsuccessful efforts to cut down or quit, and he had continued to drink despite knowledge that it had contributed to serious medical illness. He determined that the Veteran did not meet the criteria for a diagnosis of PTSD.  

On VA mental health treatment in April 2009, the Veteran was seen for assessment of his depression and alcohol use.  He endorsed being stressed due to personal problems.

An October 2009 report from Dr. U. from the Solay Counseling and Research Center reflects that the Veteran had been a patient there since March 2008.  The treating psychiatrist noted that his initial assessment of the Veteran included diagnoses of PTSD, alcohol dependence, and major depressive disorder.  He was last seen in September 2009, where these diagnoses were again noted.  He indicated that the Veteran continued to reported symptoms of depression such as problems with falling and staying asleep, feelings of hopelessness, and irritability.  He reported that he drank every day in order to forget his time in the military and his wife's death.  He also reported that his only friends were his family members, because he never felt like meeting new people or going places.  Dr. U. wrote that he had provided counseling for the Veteran for approximately two years, and had not seen any significant improvement in symptoms of his depression or PTSD.

A March 2012 statement from Dr. U. at the Solay Counseling and Research Center reflects that he saw the Veteran for therapy sessions every six to eight weeks.  He noted that he still supported his initial diagnosis of PTSD and believed that it is related to the military.  Dr. U. reported that during therapy sessions, the Veteran often endorsed sleepless nights that included the inability to fall or stay asleep.  He also reported that he had nightmares and night sweats that were related to his in-service experiences.  The Veteran also noted problems with anger management and irritability and an extreme distrust of white people because of racially charged incidents he experienced while serving in Germany.  

In April 2012, the claims file was forwarded to the examiner who conducted the April 2009 VA examination for review of the records, examination, and preparation of an addendum opinion.  The examiner was specifically asked to review the Veteran's personnel records, the statement from his friend, VA treatment records, the private medical opinions, the Veteran's report of his stressors, and the medical opinions of Dr. U. 

The examiner noted that he reviewed the Veteran's claims file.  After this review and interview of the Veteran, the examiner determined that it was less likely than not that the claimed psychiatric disorder was incurred in or caused by the claimed in-service stressors.   In so finding, the examiner noted that, in order to meet the full diagnostic criteria for a diagnosis of PTSD according to the DSM-IV, criterion A requires that the person experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others, and the person's response involved intense fear, helplessness, or horror.  The examiner noted that the Veteran recounted an event that occurred during service that was inconsistent with his previous reports in other mental health interviews.  He stated that he was alone in the barracks with another (white) soldier from Alabama.  He said that this soldier unexpectedly put him in a choke hold.  He responded by grabbing the other soldier around the waist, and eventually the solder let him go.  He did not have any injuries, and indicated that he did not think the other soldier could have hurt him because he was in "pretty good shape."  The examiner noted that this event was not sufficient to be a criterion A event.

During the interview, the Veteran did reported clinically significant avoidance symptoms associated with the above-mentioned stressor.  He reported sub-clinical symptoms of making efforts to avoid thoughts, feelings, and conversations about the trauma, efforts to avoid activities, places, or people associated with the trauma, markedly diminished interest in significant activities, and feelings of detachment.  He denied inability to recall an important aspect of the trauma, restricted range of affect, or sense of foreshortened future.  The examiner noted that while he had been previously diagnosed with PTSD, the Veteran's description of events at this examination and his reported symptomatology did not meet the criteria for PTSD.  

The examiner noted that the Veteran was also asked about other events he experienced in service.  He described racial tension and fist fights between white and black soldiers.  He denied witnessing a serious or grave injury of any soldier, which was inconsistent with his previous reports.  He indicated that he heard that a white soldier got stabbed, but he was not present and did not know what actually happened.  The examiner noted that his description of these events also did not meet criterion A for a diagnosis of PTSD.

The Veteran was also administered psychometric testing the examination.  On one test, he received a score slightly above the cut-off score indicating an attempt to intentionally portray oneself in a negative life.  Thus, the examiner noted that this testing result was suggestive of some possible mild exaggeration of symptoms.  The examiner also administered a PTSD-checklist test, but his score on this test was not consistent with a diagnosis of PTSD.

The examiner noted that the Veteran's score on the Beck Depression Inventory-II was consistent with severe depressive symptoms.  The Veteran described feeling depressed since his wife's death in 2005, and indicated that he had experienced severe financial hardship since that time, which contributed to his depressed mood.  The examiner opined that the Veteran's symptoms are not related to his being the victim of in-service race-based violence.

In sum, the examiner determined that, as the Veteran did not meet the full diagnostic criteria for diagnosis of PTSD (criterion A or C), it is less likely as not that the claimed disability is related to his being the victim of in-service race-based violence.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  See also Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  A medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this regard, the Board accepts the April 2009 and April 2012 VA examiner's opinion that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records, to include those medical records providing a diagnosis of PTSD, and examining the Veteran.  The examiner noted the pertinent history, elicited and described the Veteran's symptoms in detail, described the specific diagnostic criteria set forth in DSM-IV, and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  The Board finds this opinion highly probative. 

By contrast, the other medical opinions of record indicating a diagnosis of PTSD, to include the report from the Goldsboro Psychiatric Center, the disability determination evaluation, and the reports from Dr. U., do not indicate that the examiners had the opportunity to review the Veteran's claims file.  Moreover, unlike the VA examiner, these examiners merely concluded that the Veteran's self-reported stressors and symptoms were sufficient to meet the criteria for the diagnosis.  They did not provide any rationale for the conclusions reached or specifically discuss each the PTSD criteria, as the VA examiner provided.  Thus, the most persuasive, competent opinion on the question of current diagnosis of PTSD weighs against the claim.

Thus, without persuasive evidence of current diagnosis of PTSD, there is no basis upon which to award service connection, as sought, and discussion of the remaining criteria of 38 C.F.R. § 3.304(f) is unnecessary.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Accordingly, where, as here, competent medical evidence indicates that the Veteran does not have the disability for which service connection is sought, there can be no valid claim for service connection for the disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As for psychiatric disability other than PTSD, the Board notes that the Veteran has been diagnosed with chronic alcohol dependence.  However, under 38 C.F.R. § 3.301(c), if disability or death results from the drinking of a beverage to enjoy its intoxicating effects, the disability will be considered the result of the person's willful misconduct for which service connection may not be granted.  Further, an injury or disease incurred during active service is not deemed to have been incurred in the line of duty if such injury or disease was the result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  38 C.F.R. § 3.301(d).  For purposes of applying the above rule, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at one time, sufficient to cause disability or death of the user.  Id.

The Board acknowledges that alcohol and drug abuse will not be considered of misconduct origin if they are used for therapeutic purposes, as the Veteran alleges here.  See 38 C.F.R. § 3.301(c)(3).  In this case, however, there is no such opinion of record outside of the Veteran's own reports, and no objective evidence of such a link.  

As regards the diagnosis of depressive disorder, this disability was diagnosed well after the one year presumptive period, and the only medical opinion to address whether the Veteran's alcohol dependence is related to the claimed service stressors-that of the April 2012 VA examiner-is against the claim.  Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion-i.e., one that, in fact, supports the claim.

Furthermore, as regards any direct assertions of Veteran and his representative that the Veteran's psychiatric disability is related to the claimed in-service stressors, no such assertions alone, provide a basis for allowance of the claim.  The Board notes that the Veteran is competent to testify as to his observations.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, in this case, the matter of medical etiology of psychiatric disorder, to include PTSD, is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render an opinion on etiology.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

Based on the above, the Board concludes that a preponderance of the most competent and probative evidence in the case is against the claim. 

In reaching this decision the Board considered the doctrine of reasonable doubt.  As a preponderance of the evidence is against the claim, however, the doctrine is not for application. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, the claim is denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


